Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received on 4/30/2021.
Claim 1 is amended.
Claims 4, 6 and 7 are cancelled.
Claims 1-3 and 5 remain pending in the current application.  
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. Applicant argues that elements 32 and 33 of Wilson are not rails and even if they were considered rails they do not extend along either side of the foot pocket.  The applicant further argues that the term rail, as defined by the applicant, is a raised elongated projection integral with the fin.  The examiner believes the rails 32 and 33 of Wilson are raised elongated projections that extend along either side of the foot pocket.  They are similar to the male extension 18 of the applicant’s fin, although they are connected to the foot pocket and not to the blade.  Applicant’s claim makes no distinction of which portion of the rail connection (male or female) is specifically attached to the blade or the foot pocket.  Even if applicant had made such a distinction reversing the male and female ends would be an obvious alteration.
Applicant’s definition of the term rail and amendment to claim 1 changing the term “from” to “along” does not overcome the previous rejection of claim 1. 
	Applicant further argues that the rail sections 12 of Wilson do not provide any support or rigidity to the foot pocket, and that first and second longitudinal sides (32 and 
Applicant finally argues various aspects of the prior art of Burns.  The examiner’s rejection only relies on Burns for the rails being parallel to each other (See Fig. 3, 26A and 26B).  The examiner notes that the rails of Wilson appear to be parallel, but such is not positively disclosed or clearly shown in the drawings of Wilson.  Burns clearly shows parallel rails (26, 27).  Applicant’s additional arguments regarding Burns are moot since they are not relevant to the current rejection of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, US 6672920 (disclosed by applicant) in view of Burns et al., US 7159336 (disclosed by applicant). 
Regarding claims 1 and 5: Wilson discloses a dive fin, comprising a blade (16) and a step in shoe foot pocket (8) distinct and spaced apart from one another and releasably connected to one another by only a pair of rails (12 extending along the foot pocket and 32 & 33 extending from the leading edge of the blade) extending between a leading edge of the blade and the foot pocket, wherein the rails (12, 32 and 33) extend along either side of the foot pocket (12) at least partway along the length of the blade towards a trailing edge of the blade (32, 33), each rail comprising two sections; a first rail section, extending from the leading edge of the blade (32 & 33) and terminating in a free end (34), and a second rail section (12) extending from the foot pocket and terminating in a free end (37), in which the free end of one rail section comprises a female recess (34, longitudinal slots), and the free end of the other rail section comprises a male extension (37) insertable into the female recess. While the rails of Wilson appear to be nearly parallel, Wilson does not explicitly disclose the rails extend parallel to one another at least partway along the length of the blade. 
Burns discloses an amphibious shoe with rails (see Fig. 3, 43A & 43B connected to a foot pocket) and rails (26A and 26B) extending parallel to one another at least partway along the length of the blade to a leading edge of the blade (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Wilson so that the rails extended parallel to one another at least partway along the length of the blade towards a trailing 
Regarding claims 2 and 3: Wilson discloses an aperture (35) in the side walls of the female recess 34 of the rail sections 32 and 33.  Wilson does not disclose and aperture located through the male extension or a fastening element insertable through the aligned apertures to secure the male extension within the female recess.  Wilson does disclose a spring biased button (14) attached to each fin arm 12.  This button is inserted through the aperture (35).  The examiner considers the spring biased button 14 and aperture 35 of Wilson to be equivalent in structure and performance to the applicants claimed structure and is a mere substitute of known attachment methods easily modified by an artisan. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617